Name: Council Regulation (EEC) No 3725/85 of 20 December 1985 allocating quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  Europe
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 361 / 47 COUNCIL REGULATION (EEC) No 3725 / 85 of 20 December 1985 allocating quotas between Member States for vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (*), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas the Community and Sweden have initialled an Agreement on their mutual fishing rights for 1986 which provides inter alia for certain catch quotas to Community vessels in Swedish waters ; Whereas , under the terms of Article 3 of Regulation (EEC ) No 170 / 83 , it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks , the share available for the Community and also the specific conditions under which the catches must be made ; whereas , under the terms of Article 4 of the same Regulation , the share available for the Community is allocated between the Member States ; Whereas information about actual catches should be made available in order to ensure that the allocation is respected , HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1986 vessels flying the flag of a Member State shall be authorized to make catches within the quota limits set out in the Annex hereto in waters falling within the fisheries jurisdiction of Sweden . Article 2 Member States , and captains of fishing vessels flying the flag of a Member State and fishing in the waters referred to in Article 1 , shall comply with the provisions of Articles 3 to 9 of Council Regulation (EEC) No 2057 / 82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ( 2 ), as amended by Regulation (EEC) No 1729 / 83 ( 3 ). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The PrÃ ©sident R. STEICHEN ( 2 ) OJ No L 220 , 29 . 7 . 1982 , p. 1 . ( 3 ) OJ No L 169 , 28 . 6 . 1983 , p. 14 .I 1 ) OJ No L 24 , 27 . 1 . 1983 , p. 1 . No L 361 / 48 Official Journal of the European Communities 31 . 12 . 85 ANNEX Quantities referred to in Article 1 for the period 1 January to 31 December 1986 (tonnes) Species ICES division Quotas Allocations Cod III d 3 100 Denmark 2 270 \ Germany 830 Herring III d 1 300 Denmark 740 l Germany 560 Salmon III d 20 Denmark 18 l Germany 2